Response to Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 7/26/2021, Applicant amended claims 1, 11 and 21.  Claims 1, 3-12, 14-15 and 18-24 are pending.

Response to Arguments
Applicant's arguments filed 7/26/2021have been fully considered but they are not persuasive. 
Applicant argues, that as amended, the claims define patentable subject matter over the cited art.  Specifically, Applicant argues that the cited art does not disclose the amended feature, “wherein the well log data represents at least one of inner radius of the tubular, outer radius of the tubular, and wall thickness of the tubular.”
Examiner responds that Helmore discloses wherein the well log data represent the inner radius of the tubular.  Helmore, ¶0039, discloses: 
 Accordingly, caliper data corresponding to measurements of the internal diameter or radius of the pipe are captured using the multi-finger caliper tool. (Emphasis Added)

Thus, the cited art discloses “wherein the well log data represents at least one of inner radius of the tubular, outer radius of the tubular, and wall thickness of the tubular,” 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Allowable Subject Matter
Claims 15 and 18-20 are allowed.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Szary, the closest prior art, does not disclose the claim 3 limitation wherein the applied pressure  is a constant applied pressure, nor claim 15 limitation wherein the processor is configured to simulate stress results for a constant applied pressure.  Moreover, since Szary specifically teaches that in its method pressure is increased over the simulation, then there is also not a reason to combine Szary with a reference that does teach simulating for a constant pressure.
Claims 4-6 depend from claim 3 and therefore also recite patentable subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-11, 14 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szary (The Finite Element Method Analysis for Assessing the et al. (US Pub. 2020/0302625 A1)(hereinafter Helmore).
Regarding claim 1, Szary discloses a method for determining a property of a tubular, disposed within a well;  (Szary, Title; The Finite Element Method Analysis for Assessing the Remaining Strength of Corroded Oil Field Casing and Tubing)
comprising: obtaining well log data representing measurements performed by a downhole tool  (Szary, Section 3; There are various techniques, which can measure the defect’s dimensions using acoustic, electrical or mechanical methods; Section 3.3; Ultrasonic Casing Imager Tool is one of the most precise methods. It uses ultrasonic sound to measure both internal and external casing defects. Rotating transducer fires an ultrasonic pulse at the casing and the arriving echoes produce an image of its surface; Section 4.2.1; The analysis employs ABAQUS software with 3D model and 20-node hexahedral elements.; Section 4.2.2; Authors used 3D FE analyses to establish burst capacity and carried out some full-scale burst tests with machined corrosion defects for calibration purposes; Section 5.1; There are many element types in ANSYS software available. A typical three-dimensional finite element model of the tubular is illustrated in Figure 5.2.  )
 at a plurality of depth positions in the well, (Szary, Section 3.3; The downhole monitoring techniques were adapted for logging purposes by making them more flexible in order to allow the tool (called a smart pig) to pass the sharp bends. These cylinder-shaped electronic devices are pumped through the pipelines to detect and measure the metal losses. The inspection intervals are based on risk-based models which include available pipeline data and failure models.)
Helmore, ¶0039; Accordingly, caliper data corresponding to measurements of the internal diameter or radius of the pipe are captured using the multi-finger caliper tool, ¶0072; by obtaining measurements from caliper fingers, which provide accurate measurements along a relatively thin longitudinal slice of the structure a 3D model may be created which accurately represents the surface morphology of the internal surface of the pipe over the complete internal area, as shown in FIG. 6.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Szary with the known technique of wherein the well log data represents at least one of inner radius of the tubular, as taught by Helmore in order to determine the internal shape of the conduit or pipe at a given measured depth. (Helmore, ¶0002)
generating a three-dimensional mesh representing the tubular from the well log data, (Szary, Figs. 5.16-5.17 and  Section 5.3; Nodes and elements together form FEM mesh, which approximates the shape of the real body. A fine mesh gives results that are closer to the exact solution… the geometric model shape is produced with points, lines, areas and volumes. After that, the mesh is automatically generated according to the set up mesh controls.  Section 5.5; it is vital to create defects similar to real ones… This was carried out by using elliptical equations…that give a good approach to the real form and allows creation of the defect with only three parameters: “a”… ½ of the value measured in hoop tubular direction, “b” … ½ of the value measured in the longitudinal tubular direction, “c”…maximum measured value in the wall thickness direction. … it is Helmore, ¶0081; the method of the present invention may be used to monitor evolution of corrosion or pitting of a pipe surface over time. With this information, a point cloud can be calculated and used to generate an accurate 3D model of the pipe surface with automatically annotated regions of concern.)
wherein spatial resolution of the well log data is used to define resolution of the mesh to capture at least one geometrical feature of the tubular (Szary, Section 5.3.2; Element sizes in this particular analysis are driven only by the pipe diameter, as the number of elements stays the same.)
 performing a stress simulation which includes simulating stress results for an applied pressure using the three-dimensional mesh to provide an integrity assessment of the tubular. (Szary, Fig. 5.19 and Section 5.6.1 Critical internal pressure is predicted by the line search option The internal pressure is increasingly applied until the convergence is achieved Ultimately, when the failure criterion is exceeded, the program automatically cuts the steps and solves the equations until an accuracy of about 2% is achieved. To illustrate how the numerical model works the following sequence of pictures show selected stages of burst simulation (Figure 5.19). For visualisation purposes, further plastic stages up to the burst are shown. Normally, the program stops after the equivalent stress von Mises exceeds the yield point value through the wall.)
and displaying the integrity assessment (Szary, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated 
which includes displaying a representation of stress in the tubular associated with the applied pressure. (Szary, Section 5.8; Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27).)
Regarding clam 7, Szary discloses wherein the applied pressure is for a variable applied pressure applied internally to provide an integrity assessment of burst conditions, (Szary, Fig. 5.19 and Section 5.6.1; Critical internal pressure is predicted by the line search option The internal pressure is increasingly applied until the convergence is achieved Ultimately, when the failure criterion is exceeded, the program automatically cuts the steps and solves the equations until an accuracy of about 2% is achieved. To illustrate how the numerical model works the following sequence of pictures show selected stages of burst simulation (Figure 5.19). For visualisation purposes, further plastic stages up to the burst are shown. Normally, the program stops after the equivalent stress von Mises exceeds the yield point value through the wall.)
and a result of the stress simulation includes stress results associated with a range of the variable applied pressures such that a user may adjust the displayed integrity assessment without recalculating the stress simulation. (Szary, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure 
Regarding claim 8, Szary discloses wherein the applied pressures is for a variable applied pressure applied externally to provide an integrity assessment of collapse conditions, (Szary, Fig. 5.20 and Section 5.6.2; Collapse prediction is more difficult, because failure occurs under elastic, elastic-plastic or plastic deformation (Chapter 7). Failure prediction occurs in a similar way to the burst failure prediction presented above. Material behaviour is modelled in elastic and plastic regions with work hardening. Stresses are also compared to the von Mises yield criterion. The main difference is that the created procedure stops if instability occurs or the equivalent von Mises stress exceeds, at any point of the pipe, the yield strength through the wall.)
and a result of the stress simulation includes stress results associated with a range of the variable applied pressures such that a user may adjust the displayed integrity assessment without recalculating the stress simulation. (Szary, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27). Moreover, values for points at 90 degrees, at the same height as the defect, are 
Regarding claim 9, Szary discloses wherein the applied pressure is a variable applied pressure applied axially to provide an integrity assessment of buckling conditions, (Szary, Fig. 5.21 and Section 5.6.3; For the critical axial load analysis as a failure criterion yield strength of the pipe was chosen. It was carried out according to the API regulations (Chapter 8). This analysis allows prediction of the axial load, which is required to yield the pipe. Material behaviour is specified in the same way as in the other analyses.)
and a result of the stress simulation includes stress results associated with a range of the variable applied pressures such that a user may adjust the displayed integrity assessment without recalculating the stress simulation. (Szary, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27). Moreover, values for points at 90 degrees, at the same height as the defect, are displayed, where failure occasionally occurs first e.g. for some models with high ovality and insignificant corrosion defects.)
Regarding claim 10, Szary discloses wherein the well log data includes ultrasonic data. (Szary, Section 3; There are various techniques, which can measure the defect’s dimensions using acoustic, electrical or mechanical methods; Section 3.3; Ultrasonic Casing Imager Tool is one of the most precise methods. It uses ultrasonic 
Regarding claim 11, Szary discloses wherein the tubular is part of a casing of the well. (Szary, Title; The Finite Element Method Analysis for Assessing the Remaining Strength of Corroded Oil Field Casing and Tubing; and Helmore, Fig. 1 and ¶0029; The term "tubular structure" should be construed broadly, and includes substantially any downhole structure having a bore into which a tool could be passed. Examples include wellbores, well casings, boreholes, pipes, conduits and so on, as may be typically used in oil and gas production.)
Regarding claim 14, a non-transitory computer readable medium having instructions for causing a processor to perform the method of claim 1. (Szary, Figs. 5.22-5.25 and Section 5.1; two computers with 800 MHz CPU and 512 MB RAM and 2 GHz CPU and 2 GB RAM respectively were used for tests. Section 5.7; all necessary parameters are input into the windows, which subsequently appear. First of all burst, collapse or critical axial load analysis has to be chosen; Section 5.8; 
Regarding claim 21,  Helmore discloses a system for determining a property of a tubular disposed within a well, (Helmore, ¶0072; by obtaining measurements from caliper fingers…a 3D model may be created which accurately represents the surface morphology of the internal surface of the pipe over the complete internal area, as shown in FIG. 6)
comprising: a memory configured to store well log data representing measurements performed by a downhole tool at a plurality of depth positions in the well, (Helmore, Fig. 1 and ¶0023; The image data and caliper data is captured within a pipe or conduit and is used to generate a 2D or 3D quantitative model of the internal surface of the pipe or conduit.  ¶0067; the raw data from the caliper survey is processed to correct for azimuthal alignment, eccentricity of the tool and other factors as is generally known in the art. The resulting measured height profile data comprises a plurality of sets of axially-spaced height readings taken along the linear strips 20 of the surface, with each strip being angularly spaced from its neighbours.)
wherein the well log data represents at least one of inner radius of the tubular, outer radius of the tubular, and wall thickness of the tubular; (Helmore, ¶0039; Accordingly, caliper data corresponding to measurements of the internal diameter or radius of the pipe are captured using the multi-finger caliper tool.)
and a processor configured to: generate a three-dimensional mesh representing the tubular from the well log data, (Helmore, ¶0023; The image data and caliper data is captured within a pipe or conduit and is used to generate a 2D or 3D quantitative model of the internal surface of the pipe or conduit.) While Helmore discloses processing data, which is suggestive of using a processor and memory, Helmore does not specifically Szary, Figs. 5.22-5.25 and Section 5.1; two computers with 800 MHz CPU and 512 MB RAM and 2 GHz CPU and 2 GB RAM respectively were used for tests. Section 5.7; all necessary parameters are input into the windows, which subsequently appear. First of all burst, collapse or critical axial load analysis has to be chosen; Section 5.8; Results are saved as a simple text file under C:\ansys directory.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Helmore with the known technique of a memory and a processor, as taught by Szary, in order to provide for carrying out the data processing and model generation functionality suggested by Helmore.
wherein spatial resolution of the well log data is used to define resolution of the mesh to capture at least one geometrical feature of the tubular; (Helmore, ¶0042; the method uses image processing techniques to identify parts of the image between the strips that can be expected to correspond in surface height to parts of the image within the strips, so that the physical measurement data can be extrapolated to provide a higher resolution model of the surface height of the structure across the whole image or across a particular segment or region of interest within the image. And Szary, Section 5.3.2; Element sizes in this particular analysis are driven only by the pipe diameter, as the number of elements stays the same.) 
 perform a stress simulation which includes simulating stress results for an applied pressure using the three-dimensional mesh to provide an integrity assessment of the tubular; (Szary, Fig. 5.19 and Section 5.6.1 Critical internal pressure is predicted by the line search option The internal pressure is increasingly applied until the 
and display the integrity assessment (Szary, Section 5.8; Results are saved as a simple text file under C:\ansys directory.  Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27). Moreover, values for points at 90 degrees, at the same height as the defect, are displayed, where failure occasionally occurs first e.g. for some models with high ovality and insignificant corrosion defects.)
 which includes displaying a representation of stress in the tubular associated with the applied pressure. (Szary, Section 5.8; Additionally to failure value, displacement and von Mises stresses are presented in tabular form for each calculation step. It was chosen to show these values for points at 0 degree in the middle of the generated defects, because this region is most likely to fail first (Figure 5.27).)
Regarding claim 22, Szary discloses wherein the well log data comprises ultrasonic data. (Szary, Section 3; There are various techniques, which can measure the defect’s dimensions using acoustic, electrical or mechanical methods; Section 3.3; Ultrasonic Casing Imager Tool is one of the most precise methods. It uses ultrasonic 
Regarding claim 23, Szary discloses wherein the at least one geometrical feature of the tubular comprises a cavity in the tubular or mechanical property degradation in the tubular. (Szary, Section 3; There are various techniques, which can measure the defect’s dimensions using acoustic, electrical or mechanical methods; Section 3.3; Ultrasonic Casing Imager Tool is one of the most precise methods. It uses ultrasonic sound to measure both internal and external casing defects. Rotating transducer fires an ultrasonic pulse at the casing and the arriving echoes produce an image of its surface; Section 5.5; it is vital to create defects similar to real ones…to create a user-friendly program and to find out relationships between defects shape and remaining strength…This was carried out by using elliptical equations…that give a good approach to the real form and allows creation of the defect with only three parameters: “a”… ½ of the value measured in hoop tubular direction, “b” … ½ of the value measured in the longitudinal tubular direction, “c”…maximum measured value in the wall thickness direction. … it is possible to generate an internal and external defect.)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szary in view of Helmore  in view of Shen et al (US Pub. 2018/0293789 A1)(hereinafter Shen).
Regarding claim 12, neither Szary nor Helmore disclose wherein the well log data characterizes mechanical properties of environment around the tubular. Shen in the same field of endeavor however discloses the limitation. (Shen, Abstract; Values of .)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Helmore with the known technique of the well log data characterizes mechanical properties of environment around the tubular, as taught by Shen, in order to provide for modeling casing deformation along a planned wellbore trajectory. (Shen, Abstract)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szary in view of Helmore  in view of Imhof et al (US Pub. 2018/0188415 A1)(hereinafter Imhof).
Regarding claim 24, neither Szary nor Helmore discloses further comprising preprocessing the well log data to remove at least one undesirable artifact in the well log data prior to generating the three-dimensional mesh representing the tubular from the well log data. Imhof in the same field of endeavor, however, discloses the limitation. (Imhof, ¶0070; A three-dimensional mesh is typically created using conventional software. If edges or cells still cross specified discontinuities, then these cells or edges are removed. ¶0096; Construction of design space corresponds to generation of a continuous volume from a faulted structural framework by removing the discontinuities, such as nodal slips. It may be advantageous to use the present techniques for discontinuity removal to build one or multiple design spaces.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Szary with the known technique of Imhof, ¶0002)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEROLD B MURPHY/Examiner, Art Unit 2687      
                                                                                                                                                                                                  /Srilakshmi K Kumar/SPE, Art Unit 2687